Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Response to Amendment
This is in response to the amendments filed on 9/28/2020 Claims 1, 6, 12, 17, and 26 have been amended. Claims 1, 5, 6, 9, 11, 12, 17, and 23-26 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 13-14 of Remarks, filed 9/28/2020, with respect to claims 1, 6, 12, 17, and 26 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 5, 6, 9, 11, 12, 17, and 23-26 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5, 6, 9, 11, 12, 17, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Lindholm” (US 2009/0077616), “Naslund” (US 2011/0035787), “Purkayastha” (US 2012/0057582), “Salkintzis” (US 2013/0121322), and “Buckley” (US 2008/0248747). Lindholm discloses a method of handling trust in an 3GPP-based network where there may be multiple different trust domains. Naslund discloses a system for enabling a 3GPP network to receive an access request from user equipment of a non-trusted network, the access request including a network property of the non-trusted network, and determining whether to provide access to the user equipment. Purkayastha discloses a system for a wireless device to report networking capabilities to a 3GPP network system. Salkintzis discloses a method for providing data connectivity between a wireless device and a 3GPP core network via an access network, where the method further authenticates the wireless device by using connectivity parameters associated with whether the access network is trusted or not. Buckley discloses a system that allows reconnection of a wireless device to a network based on network parameters received.
What is missing from the prior art is are methods, apparatuses, and computer program products that implement the specific functions and functionalities as recited within claims 1, 6, 12, 17, and 26, as a whole. Thus the prior art, when considered individually and in combination, fail to teach or suggest the subject matter recited by claims 1, 6, 12, 17, and 26, and thus these claims are deemed allowable. The dependent claims that further limit claims 1, 6, 12, and 17 are also deemed allowable by virtue of their dependencies.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491